Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Eastern Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II disciplinary hearing finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s disciplinary record, and the mandatory $5 surcharge has been ordered refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Dexter v Fischer, 120 AD3d 1468, 1468 [2014]).
McCarthy, J.P., Garry, Lynch and Devine, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.